Citation Nr: 1526635	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida 


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred on February 21, 2013.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military duty from September 1999 to September 2009.  

This matter comes before the Board of Veterans Appeals' (Board) from an August 1, 2013 and an August 8, 2013 determination from the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's certification of Appeal (VA-Form 8), the certifying office noted that the Veteran did not have a representative on file.  However, in the Veteran's file is VA-Form 21-22 dated March 12, 2010, which assigns the Florida Department of Veterans Affairs as the Veteran's representative.  There is nothing of record that rescinds this appointment.  

When a Veteran appeals to the Board, he "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  38 C.F.R. § 20.600.  When an appellant has appointed a representative, the RO gives the representative an opportunity to review the appeal and submit a statement regarding the appeal prior to certification and/or after receiving new evidence requiring additional action or completing an action on a Board remand.  VA Adjudication Procedure Manual, M21-1, Part I.5.F.27.a.  The 646 can be executed when a hearing was not conducted, a hearing was conducted but the representative did not participate or additional evidence was submitted during or subsequent to the hearing or execution of the 646 or for exceptional circumstances indicating an additional 646 should be provided.  In this case, the Veteran did not have a hearing, and the RO did not appear to recognize that the Veteran had a representative of record.  Thus, in order to comply with due process of law, the Veteran's representative must be provided the opportunity to review the record and offer written argument on the Veteran's behalf.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall refer this case with the claims folder to the Veteran's local state representative for the purpose of execution of VA Form 1-646, Statement of Accredited Representative in Appealed Case.  

2.  Then after taking such additional development action as it deems proper with respect to the claims, the RO should review and readjudicate the claims.  If any such action does not resolve the claims, the RO shall issue the appellant a Supplemental Statement of the Case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




